DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with RALPH TREMENTOZZI (REG. NO. 55,686) on May 3, 2022.

The application has been amended as follows: 
Amend Claim 1 to read:

1. (Currently amended) A method, comprising: 
projecting, by a processing system including a processor, first infrared light into a physical operational space comprising a physical keyboard device; 
receiving, by the processing system, second infrared light from the physical operational space associated with the physical keyboard device, wherein the second infrared light that is received includes infrared light reflected from a portion of the physical keyboard device and third infrared light that is emitted from a hand operating the physical keyboard device; 
receiving, by the processing system, a second portion of the second infrared light from the physical operational space associated with the physical keyboard device; and 
determining, by the processing system, device location information associated with the physical keyboard device according to the second portion of the second infrared light that is received; 
generating, by the processing system, a virtual hand image according to a first portion of the second infrared light that is received; 
determining, by the processing system, a virtual finger location from the virtual hand image relative to the device location information associated with the physical keyboard device;
receiving, by the processing system, stimulation data generated by the physical keyboard device responsive to a user interaction with the physical keyboard device;
identifying, by the processing system, an image-determined virtual stimulation operation according to the virtual finger location and a virtual 
comparing a user interaction of the physical keyboard device from the stimulation data and the image-determined virtual stimulation operation to detect a difference between the virtual finger location of the image-determined virtual stimulation operation and a location of the user interaction with the physical keyboard device;
modifying, by the processing system, the virtual hand image responsive to detecting the difference between the virtual finger location indicated by the image-determined virtual stimulation operation and the location of the user interaction with the physical keyboard device, wherein a modified virtual finger location of a modified virtual hand image agrees with the user interaction dictated by the stimulation data; and 
transmitting, by the processing system, the modified virtual hand image to a virtual reality operating system, wherein the modified virtual hand image is provided to a virtual reality gaming application by the virtual reality operating system, wherein the virtual reality gaming application superimposes the virtual hand image and a virtual keyboard device image onto a virtual reality display of the virtual reality gaming application according to the modified virtual hand image, and wherein an input based on the stimulation data generated by the physical keyboard device is provided to the virtual reality operating system, the input being preferred over the image-determined virtual stimulation operation.

Amend Claim 14 to read:

14. (Currently amended) The method of claim 1, further comprising: translating, by the processing system, the image-determined virtual stimulation operation into a format compatible with the virtual reality operating system prior to transmission of the modified virtual hand image to the virtual reality operating system, wherein the image-determined virtual stimulation operation is converted to the format compatible with the virtual reality operating system by a conversion unit | attached to the physical keyboard device.

Amend Claim 15 to read:

15. (Currently amended) A non-transitory, machine-readable storage medium, comprising instructions, wherein responsive to executing the instructions, a processing system including a processor performs operations comprising: 
receiving image information from an operational space comprising a physical accessory device, wherein the image information includes infrared light reflected from a portion of the physical accessory device and infrared light emitted from a hand operating the physical accessory device; 
generating a virtual hand image from a first portion of the image information that is received; 
determining device location information associated with the physical accessory device according to the infrared light reflected from the portion of the physical accessory device; 
determining virtual hand location information from the virtual hand image according to the device location information; 
generating virtual hand-device interaction information associated with the operational space according to a mapping of the virtual hand location information and a virtual accessory device location information; 
receiving stimulation data generated by the physical accessory device responsive to a user interaction with the physical accessory device; 
identifying an image-determined virtual stimulation operation of the virtual accessory device from the virtual hand-device interaction information according to the mapping of the virtual hand location information and a virtual accessory 
comparing a user interaction of the physical accessory device from the stimulation data and the image-determined virtual stimulation operation to detect a difference between an apparent location of an actuation of the virtual accessory device captured by the image-determined virtual stimulation operation and an actual location due to the user interaction with the physical accessory device;
modifying the virtual hand-device interaction information to generate modified virtual hand-device interaction information responsive to detecting the difference between the actual location of user interaction with the physical accessory device and the apparent location indicated by the image-determined virtual stimulation operation, wherein the modified virtual hand-device interaction information corrects the virtual hand-device interaction information so that the virtual hand-device interaction indicated by the apparent location agrees with the user interaction with the physical accessory device; and
transmitting the modified virtual hand-device interaction information to a virtual reality operating system, wherein the modified virtual hand-device interaction information is provided to a virtual reality gaming application by the virtual reality operating system, wherein the virtual reality gaming application superimposes a virtual hand and a virtual accessory device onto a virtual reality display of the virtual reality gaming application according to the modified virtual hand-device interaction information.

Amend Claim 19 to read:

19. (Currently amended) A device, comprising: 
a memory to store instructions; and 
a processing system including a processor coupled to the memory, wherein responsive to executing the instructions, the processor performs operations comprising: 
receiving a signal from an operational space comprising a physical accessory device, wherein the signal includes infrared light emitted from a hand operating the physical accessory device and infrared light reflected from a portion of the physical accessory device; 
determining virtual hand feature information according to the signal; 
determining device location information associated with the physical accessory device according to the infrared light reflected from the portion of the physical accessory device; 
generating virtual hand-device interaction information according to a mapping of the virtual hand location information and a virtual accessory 
receiving stimulation data generated by the physical accessory device responsive to a user interaction with the physical accessory device; 
identifying an image-determined virtual stimulation operation of the virtual accessory device from the virtual hand-device interaction information according to the mapping of the virtual hand location information and the virtual accessory device location information;
comparing a user interaction of the physical accessory device from the stimulation data and the image-determined virtual stimulation operation to detect a difference between an apparent location of an actuation of an image of the virtual accessory device indicated by the image-determined virtual stimulation operation and an actual location due to the user interaction with the physical accessory device; 
modifying the virtual hand-device interaction information to generate modified virtual hand-device interaction information responsive to detecting the difference, wherein the modified virtual hand-device interaction information corrects the virtual hand-device interaction information so that the apparent location of the virtual hand-device interaction indicated by image-determined virtual stimulation operation agrees with the actual location of the user interaction of the physical accessory device dictated by the stimulation data; and 
transmitting the modified virtual hand-device interaction information to a virtual reality system, wherein the virtual reality system generates, according to the modified virtual hand-device interaction information, a virtual hand and a virtual accessory device in a virtual reality display of a virtual reality gaming application.

Amend Claim 22 to read:

22. (New) The method of claim 1, wherein a mapping of the virtual finger location and the virtual device location information is obtained from the virtual reality operating system.

REASONS FOR ALLOWANCE
Claims 1 – 4, 6 – 9, and 11 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Natoli (U.S. PG Pub 2002/0130844) discloses projecting (Seen in Figure 48), by a processing system (Figures 31 and 48, Elements First Processor and Second Processor) including a processor, first infrared light (Paragraphs 133 - 134) into a physical operational space (Seen in Figure 40) comprising a physical accessory device (Element actual keyboard); receiving (Paragraphs 115 and 133 – 134), by the processing system (Elements First Processor and Second Processor), second infrared light (Figure 48 - 49) from the physical operational space (Seen in Figure 40) associated with the physical accessory device (Element actual keyboard), wherein the second infrared light (Figure 48 - 49) that is received includes third infrared light (Figure 48 - 49) that is emitted from a hand (Element not labeled, but is the hand) operating the physical accessory device (Element actual keyboard); receiving, by the processing system (Elements First Processor and Second Processor), a second portion of the second infrared light (Figure 48 - 49) from the physical operational space (Seen in Figure 40) associated with the physical accessory device (Element actual keyboard); generating (Seen in Figure 37), by the processing system (Elements First Processor and Second Processor), a hand (Element not labeled, but is the hand) image according to a first portion of the second infrared light (Figure 48 - 49) that is received; determining, by the processing system (Elements First Processor and Second Processor), a finger (Paragraph 69) location from the hand (Element not labeled, but is the hand) image relative to the device location information associated with the physical accessory device (Element actual keyboard); receiving (Element not labeled, but is the second step), by the processing system (Elements First Processor and Second Processor), stimulation data generated by the physical accessory device (Element actual keyboard) responsive to a user interaction with the physical accessory device (Element actual keyboard); comparing a user interaction of the physical accessory device (Element actual keyboard) from the stimulation data and the imaged operation (Paragraph 128); modifying, by the processing system (Elements First Processor and Second Processor), the hand (Element not labeled, but is the hand) image responsive to detecting the input from the stimulation data and the imaged operation (Paragraph 128), wherein a finger (Paragraph 69) location of a modified hand (Element not labeled, but is the hand) image agrees with the user interaction dictated by the stimulation data (Paragraph 128); and transmitting, by the processing system (Elements First Processor and Second Processor), the modified hand (Element not labeled, but is the hand) image to a virtual reality operating system, wherein the modified hand (Element not labeled, but is the hand) image is provided to a virtual reality application by the virtual reality operating system (Element First Processor), wherein the virtual reality application superimposes a virtual hand (Element not labeled, but is the hand) and a virtual accessory device (Element actual keyboard) onto a virtual reality image according to the modified hand (Element not labeled, but is the hand) image, and wherein an input based on the stimulation data generated by the physical accessory device (Element actual keyboard) is provided to the virtual reality operating system (Element First Processor), the input being preferred over the imaged operation (Paragraph 128).
Krishnakumar et al. (U.S. PG Pub 2016/0313816) disclose wherein the second infrared light (Figure 1, Element 40) that is received includes infrared light reflected (Paragraph 58) from a portion of the physical accessory device (Element 38); determining, by the processing system (Element 10), the device location information associated with the physical accessory device (Element 38) according to the second portion of the second infrared light (Element 40) that is received (Element 46); determining, by the processing system (Element 10), an imaged operation according to the finger location (Figure 5, Element 94) and the device location information (Element 92, Sub-Element Mat Position); detect a difference between the finger location of the imaged operation and a location of the user interaction with the physical accessory device (Paragraph 71).
However, the prior art of record fails to disclose at least “identifying, by the processing system, an image-determined virtual stimulation operation according to the virtual finger location and a virtual device location information; comparing a user interaction of the physical keyboard device from the stimulation data and the image-determined virtual stimulation operation to detect a difference between the virtual finger location of the image-determined virtual stimulation operation and a location of the user interaction with the physical keyboard device; modifying, by the processing system, the virtual hand image responsive to detecting the difference between the virtual finger location indicated by the image-determined operation and the location of the user interaction with the physical keyboard device, wherein a modified virtual finger location of a modified virtual hand image agrees with the user interaction dictated by the stimulation data; and transmitting, by the processing system, the modified virtual hand image to a virtual reality operating system, wherein the modified virtual hand image is provided to a virtual reality gaming application by the virtual reality operating system, wherein the virtual reality gaming application superimposes the virtual hand image and a virtual keyboard device image onto a virtual reality display of the virtual reality gaming application according to the modified virtual hand image, and wherein an input based on the stimulation data generated by the physical keyboard device is provided to the virtual reality operating system, the input being preferred over the image-determined operation” in combination with the other limitations of at least Claim 1 (Or the Like of Claims 15 and 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625